REINHARD, Judge.
Movant pleaded guilty to the charge of rape before the circuit court of Cape Girar-deau County and was sentenced to a term of 12 years in the Department of Corrections. Subsequently he filed this Rule 27.26 motion asking the court to vacate that sentence. The court denied movant relief without an evidentiary hearing after making extensive findings of fact and conclusions of law.
*669An evidentiary hearing must be held on a Rule 27.26 motion “[u]nless the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief . . . .” Rule 27.26(e). See Haliburton v. State, 546 S.W.2d 771, 773 (Mo.App.1977). The court determined that such was the case here, and “we must affirm the ruling of the trial judge unless it appears his findings, conclusions and judgment are ‘clearly erroneous.’ ” Laney v. State, 584 S.W.2d 411, 413 (Mo.App.1979); Rule 27.26(j). We conclude that the circuit court’s judgment is based upon findings of fact which are not clearly erroneous.
We conclude that Judge Grimm had jurisdiction to hear this proceeding in that movant had previously exercised his one disqualification under Rule 51.05. Judge Grimm properly denied the second motion.
We determine that no error of law appears in this case and that an opinion would have no precedential value.
Accordingly, and in compliance with Rule 84.16(b), the judgment is affirmed.
DOWD, P. J., and CRIST, J., concur.